Exhibit 10.1

Portions of this exhibit indicated by “******” have been omitted pursuant to

a request for confidential treatment under Rule 24b-2 of the Securities

Exchange Act of 1934, as amended, and the omitted material has been

separately filed with the Securities and Exchange Commission

AMENDMENT NO. 1 TO THE AGREEMENT FOR

THE SUPPLY OF COAL TO MT. STORM POWER STATION BETWEEN

VIRGINIA ELECTRIC AND POWER COMPANY AND

ALLIANCE COAL, LLC

THIS AMENDMENT NO. 1 (the “Amendment No. 1”) is made effective January 1, 2007,
(the “Effective Date”) by and between VIRGINIA ELECTRIC AND POWER COMPANY, a
Virginia public service corporation with its principal office located in
Richmond, Virginia (“Buyer”) and ALLIANCE COAL, LLC, a Delaware limited
liability company with its principal office located in Tulsa, Oklahoma
(“Seller”).

WHEREAS, Buyer and Seller entered into an agreement entitled “Agreement for the
Supply of Coal to Mt. Storm Power Station between Virginia Electric and Power
Company and Alliance Coal, LLC” dated June 22, 2005, (the “Agreement”).
Capitalized terms herein shall have the same meaning ascribed to such terms in
the Agreement, unless otherwise defined herein.

WHEREAS, Seller and Buyer desire to amend the Agreement in certain respects, as
of the Effective Date hereof.

NOW, THEREFORE, in consideration of these premises and of the mutual covenants
and agreements herein set forth, Buyer and Seller hereby agree as follows:

1. Article 1 “DEFINITIONS AND TERMS” is hereby amended by deleting the existing
Section 1.1 (b) Accelerated Delivery Basis in its entirety and replacing it with
the following new Section 1.1 (b):

“(b) - Accelerated Delivery Basis – The make up of any Shortfall Quantity
arising under the provisions of this Agreement whereby such Shortfall Quantity
is fully made up in the manner provided herein in the immediately following
Calendar Month(s) after the determination of any such Shortfall Quantity;
provided that the parties agree that until any such Shortfall Quantity is fully
made up, quantities of coal which are delivered by Seller and as to which Buyer
takes Receipt during any such Calendar Month(s) shall be in addition to the
existing quantities sold and purchased during such Calendar Month(s); provided
further that, the combined total quantity of the base tonnage obligations and
the Spot Tonnage obligations, as defined below, delivered by Seller and received
by Buyer in any one Calendar Month in which a Shortfall Quantity is being made
up shall not exceed a total amount of ****** tons, unless otherwise mutually
agreed to by the parties. In regards to the make up of such a Shortfall
Quantity, the parties agree as follows: (i) subject to the provisions of
Section 3.1(b), the parties will schedule, Seller will deliver,



--------------------------------------------------------------------------------

and Buyer will take Receipt of, a minimum total quantity of coal each Calendar
Month of ****** tons until such Shortfall Quantity is made up, and (ii) Seller
will deliver, and Buyer will take Receipt of, during any Calendar Month such
quantities of coal representing Buyer’s monthly scheduling orders as set forth
in Section 3.1(b) plus the Shortfall Quantity on a priority basis ahead of any
other obligations the parties may have in regards to the sale and purchase coal
under any third party arrangements. Notwithstanding the preceding sentence,
Seller shall have the right to sell coal to third parties during the period of
January 1, 2007 up through December 31, 2008, (as such date may be extended up
through March 31, 2009 to make up for delivery of Shortfall Quantity), and
during any period of extension for the delivery of Spot Tonnage under the ******
provisions of Section 7.8(e), if at any point in time and for any reason,
(including by reason of a force majeure event affecting Buyer), the combined
tonnage ordered by Buyer under this Agreement and the Third Restated and Amended
Fuel Supply and Ash Management Services Agreement between Buyer and Mettiki
Coal, (WV), LLC dated effective January 1, 2007 (“North Branch Agreement”) is
****** tons below the combined tonnage that Buyer is obligated to purchase under
said agreements, as determined on a year-to-date basis. To clarify, Buyer’s
monthly purchase obligation under this Agreement and the North Branch Agreement
is the combined total of (1) the monthly base tonnage as provided in Buyer’s
firm monthly forecast letters as set forth in Section 3.1(b), plus the
additional monthly Spot Tonnage produced and made available by Seller, as
provided in Seller’s firm monthly forecast letters as set forth in
Section 3.1(b), not to exceed (i) ****** tons per month under normal conditions
or (ii) ****** tons per month on an Accelerated Delivery Basis and (2) under the
North Branch Agreement, ****** tons of Fuel on an equivalent ****** Btu per
pound basis per semiannual period, plus Buyer’s option for an additional ******
tons of Fuel for the calendar years ****** and ******, if such option is elected
by Buyer, (or any Shortfall Tonnage under the North Branch Agreement that is
delivered to the Mt. Storm Power Station in accordance with the terms thereof).

The quantity of coal sold by Seller to any third party as provided above shall
be made up to Buyer under subsequent monthly delivery schedules, which shall in
no event extend beyond ******. The parties acknowledge and agree that in no
event will Seller be required to make up any base tonnage obligation Shortfall
Quantity on an Accelerated Delivery Basis if such Shortfall Quantity resulted
from production losses attributable to or associated with the relocation of the
longwall mining equipment from Mettiki Coal, LLC’s existing “D” Mine to Mettiki
Coal (WV), LLC’s “E” Mine as more particularly described in Section 3.1(f).”

2. Article 1 “DEFINITIONS AND TERMS” is hereby amended by deleting the existing
Section 1.1 (mm) Shipment in its entirety and replacing it with the following
new Section 1.1 (mm):

“(mm) Shipment – For truck deliveries, unless administratively changed by the
parties upon mutual agreement, a Shipment shall consist of all coal as to which
Buyer has taken Receipt of in one (1) Calendar Day. For rail deliveries, a
Shipment shall consist of all coal as to which Buyer has taken Receipt of in one
(1) Calendar Day. For rail deliveries by Seller, Seller will provide, or cause
to be provided, the bill of lading or

 

2



--------------------------------------------------------------------------------

individual mine cards/tags to the delivering carrier. For sampling, analysis and
quality reporting purposes, a Shipment shall be specifically identified by
Seller as to being either a Spot Tonnage Shipment or a base tonnage Shipment.”

3. Article 1 “DEFINITIONS AND TERMS” is hereby amended by adding the following
new definition, which shall be listed as the last definition:

“(uu) Spot Tonnage – As defined in Section 3.1 (g).

4. Article 1 “DEFINITIONS AND TERMS” is hereby amended by deleting the existing
Section 1.2 Term in its entirety and replacing it with the following new
Section 1.2:

“Section 1.2 Term

The term of this Agreement shall commence on the Effective Date hereof and shall
continue through December 31, 2013, unless terminated or canceled sooner in
accordance with the provisions of this Agreement. The obligations of Seller to
sell and deliver, and Buyer to purchase and receive, the Spot Tonnage of coal as
provided in this Agreement shall commence in January 2007 and shall continue up
through December 31, 2008, (as such date may be extended up through March 31,
2009 to make up for delivery of Spot Tonnage shortfall), or as otherwise
extended under the re-opener provisions of Section 7.8(e). The obligations of
Seller to sell and deliver, and Buyer to purchase and receive, the base tonnage
obligations of coal as provided in this Agreement shall commence on January 1,
2007 and shall continue through December 31, 2013. With respect to Spot Tonnage,
there shall be no further obligation to either party, except for liabilities or
obligations based upon prior breach or performance, after December 31, 2008, (as
such date may be extended up through March 31, 2009 to make up for delivery of
Spot Tonnage Shortfall Quantity), regarding Seller’s sale and delivery and
Buyer’s purchase and receipt of the Spot Tonnage, unless otherwise extended
under the provisions of Section 7.8(e). With respect to base tonnage, there
shall be no further obligation to either party, except for liabilities or
obligations based upon prior breach or performance, after the end of
December 31, 2013 regarding Seller’s sale and delivery and Buyer’s purchase and
receipt of the base tonnage obligations.

Upon the fulfillment of the parties obligations regarding the sale and purchase
of the quantity of Spot Tonnage as set forth herein, all provisions of this
Amendment No. 1, shall automatically terminate and no longer be in force and
effect, and the parties performance obligations thereafter shall be solely
governed by the original terms and conditions of the Agreement in effect prior
to the parties agreement to this Amendment No. 1.”

5. Article 3 “SALE, PURCHASE AND TRANSPORTATION OF COAL”, Section 3.1 “Quantity
and Scheduling”, is hereby amended by deleting Section 3.1(b) in its entirety
and replacing it with the following:

“3.1(b) Except as otherwise provided herein, Buyer’s monthly scheduling orders
shall be for the combined total of (1) the monthly base tonnage of ****** tons
and (2) the additional monthly Spot Tonnage produced by Seller for a total of up
to ****** tons per month, unless otherwise mutually agreed upon by the parties,
and as reflective of any makeup of Shortfall Quantities required pursuant to the
provisions of this Agreement. The combined total of the monthly base tonnage
obligation and the monthly Spot Tonnage obligation shall not exceed ****** tons
per month under normal conditions or ****** tons per month on an Accelerated
Delivery Basis, unless increased by any Shortfall Tonnage under the North Branch
Agreement delivered to Mt. Storm in accordance with the terms thereof.

 

3



--------------------------------------------------------------------------------

Seller shall deliver the monthly tonnage ordered by Buyer throughout the month,
excluding holidays, scheduled or unscheduled outages of the Facilities, the Rail
Loadout, and/or the loading facilities at the Production Sources, Buyer’s
reasonable requests for delay of shipments, force majeure events, or at such
other times as Seller may direct due to, in Seller’s determination, abnormal
impacts on transportation of daily truck shipments. Except as provided in the
immediately preceding sentence, Seller shall have the discretion to deliver
truck shipments of coal 365 days a year, 7 (seven) days a week, 24 (twenty-four)
hours a day to meet Buyer’s monthly coal orders.

Buyer and Seller shall exert all reasonable efforts to meet the operational
needs of the other party, taking into consideration Buyer’s and Seller’s
scheduled outages, the consumption of coal, transportation, mining, seasons of
the year as they relate to anticipated adverse weather conditions, mining
conditions, and storage capabilities of each party. Accordingly, the parties
shall exert all reasonable efforts to work toward mutually agreeable delivery
schedules and make changes in previously established shipping schedules, if so
requested by either party. The parties shall provide written notice for
scheduled outages and prompt notice of unscheduled outages that will impact
delivery. The parties acknowledge and agree that their respective obligations
under this paragraph to meet the operational needs of the other party do not
include changes in delivery schedules by either party in order to take advantage
of market opportunities.

Buyer shall have the discretion to take Receipt of coal at varying rates of
flow, subject to the capabilities and limitations of the Facilities as more
particularly described in Annex H, seven (7) days a week, 24 (twenty-four) hours
a day to meet Buyer’s Station needs including any synthetic fuel production,
bunkering requirements or any other requirement of the Station. Subject to the
foregoing provisions of this Section 3.1, Seller agrees to sell and deliver such
monthly quantities as Buyer shall order.

With respect to the base tonnage obligations, Buyer shall order coal by
providing written notice to Seller by means of monthly forecast letters
specifying the monthly quantities of base tonnage coal to be purchased by Buyer
for the following three months. Quantities of base tonnage specified by Buyer
for delivery in the first and second months of the forecast letters shall be
firm quantities (to be confirmed by a Purchase Notice from Buyer for those
months), unless revisions are mutually agreed to and confirmed in writing by
Buyer and Seller. The quantities of base tonnage specified by Buyer for the

 

4



--------------------------------------------------------------------------------

third month of the forecast letters are for planning purposes only and shall not
be considered binding on either party hereto. Buyer’s three-month base tonnage
quantity forecast letters shall be provided to Seller by the tenth (10th) of the
month preceding the three (3) month period.

With respect to Spot Tonnage, Seller shall provide written notice to Buyer by
means of monthly forecast letters specifying the monthly quantities of Spot
Tonnage Seller expects to produce and have purchased by Buyer, of which may be
up to the tonnage difference between ****** tons per month less the firm
quantities of base tonnage nominated by Buyer in its monthly forecast letters to
Seller. Quantities of Spot Tonnage specified by Seller for delivery in the first
month of the forecast letters shall be firm quantities (to be confirmed by a
Purchase Notice from Buyer for such month), unless revisions are mutually agreed
to and confirmed in writing by Buyer and Seller. The quantities of Spot Tonnage
specified by Seller for the second and third month of the forecast letters are
for planning purposes only and shall not be considered binding on either party
hereto. Seller’s three-month Spot Tonnage quantity forecast letters shall be
provided to Buyer within two business days of Buyer’s provision of its base
tonnage forecast letters.

Seller may deliver the 1,053,000 tons of Spot Tonnage, which may be increased by
up to an additional 50,000 tons for Seller’s Spot Tonnage increase option as set
forth in Section 3.1(g) and for any Additional 2007 Spot Tonnage as set forth
below, during the period commencing January 1, 2007 up through December 31,
2008, (as such date may be extended up through March 31, 2009 to make up for
delivery of Spot Tonnage Shortfall Quantity), after which the obligations for
the sale and purchase of Spot Tonnage shall terminate and Seller’s restriction
on third party sales as set forth in Section 3.1 (g) shall terminate. The
Parties acknowledge that as currently contemplated, ****** tons of Spot Tonnage
will be delivered in 2007 (at ****** as set forth in Article 7.8) and the
remaining ****** tons will be delivered in 2008 (at $****** as set forth in
Article 7.8). However, in the event Seller delivers more than ****** tons of
Spot Tonnage in 2007 the pricing will be determined as follows. The first ******
tons of Spot Tonnage delivered in 2007 will be priced at $****** per ton as set
forth in Section 7.8. The Spot Price for up to the next ****** tons of Spot
Tonnage shall be $****** per ton. Any remaining Spot Tonnage in excess of ******
tons (i.e. ****** tons at $****** and ****** tons at $******) shall be deemed to
be additional 2007 Spot Tonnage (“Additional 2007 Spot Tonnage”) and will be
priced at $****** per ton. Any Additional 2007 Spot Tonnage will increase the
total Spot Tonnage obligation of ******, by the corresponding quantity. Any Spot
Tonnage shipped in 2007 at $****** per ton shall be considered advance shipment
of the ****** tons of Spot Tonnage at $****** per ton and shall reduce the
****** tons of Spot Tonnage to be delivered in 2008, by the corresponding
quantity. If less than ****** tons of Spot Tonnage at $****** per ton is sold
during the balance of 2007, such tonnage deficiency shall be carried forward
into the calendar year 2008 as Spot Tonnage at $****** to be shipped until a
total of ****** tons of Spot Tonnage has been shipped under this Agreement at
$****** per ton. For example, if in 2007 Seller delivered a total of ****** tons
of Spot Tonnage, the first ****** tons would be priced at $******, the next
****** tons would be at $******, and the remaining ****** tons

 

5



--------------------------------------------------------------------------------

would be at $******. The remaining Spot Tonnage obligation for 2008 would be
****** tons at $******, and the total Spot Tonnage obligation under this
Agreement would become ****** tons.

* As adjusted pursuant to Section 7.8.

Attached hereto, as Exhibit 1, is Seller’s initial non-binding Spot Tonnage
projected shipping schedule (“Spot Tonnage Projected Shipping Schedule”) for the
period commencing January 1, 2007, which is provided for illustrative purposes
only and to which the Parties agree and acknowledge will vary in term of
delivery and quantity of monthly tonnages shipped to complete the Spot Tonnage
purchase and delivery obligations as set forth herein. Seller shall provide
Buyer with an updated Spot Tonnage Projected Shipping Schedule, at such time
Seller determines there is a material change that would affect the schedule as
last given by Seller to Buyer.

The actual base tonnage which Buyer has taken Receipt of during any six-month
period of January through June and July through December must be within ******
tons of the base tonnage ordered by Buyer during such six-month period. If,
after taking into account the ****** ton allowable variance, the actual base
tonnage which Buyer has taken Receipt of is less than the ordered base tonnage
amount and such failure is not the result of a force majeure event (as defined
in Section 9.1) or Buyer’s request to delay Shipments and/or Receipt of coal, as
the case may be, pursuant to Section 3.13, such Shortfall Quantity shall be made
up on an Accelerated Delivery Basis. Such base tonnage coal shall be delivered
at the Price applicable during the month the coal was originally scheduled to be
delivered.”

5. Article 3 “SALE, PURCHASE AND TRANSPORTATION OF COAL”, Section 3.1 “Quantity
and Scheduling”, is hereby amended by adding the following new subparagraph (g):

“3.1(g) Except for (1) a third party agreement under which Seller is obligated
to deliver approximately ****** tons total during the period of ****** through
****** and (2) a third party agreement under which Seller is obligated to
deliver approximately ****** tons total in ******, Seller shall sell to Buyer
****** percent (******%) of the tons produced from Seller’s Mine which is in
excess of (i) the base tonnage obligations of coal as provided in this Agreement
and (ii) the tons sold by Mettiki Coal (WV), LLC to Buyer under the Third
Restated and Amended Fuel Supply and Ash Management Services Agreement effective
January 1, 2007, up to a total of ****** tons over the period commencing
January 1, 2007 up through December 31, 2008, (as such date may be extended up
through March 31, 2009 to make up for delivery of Spot Tonnage Shortfall
Quantity) and subject to the monthly maximums set forth in Section 3.1(b), which
shall be increased by the amount of ******, if any, as set forth in Section 3.1
(b) and the following option tons, if any, exercised by Seller (herein referred
to as “Spot Tonnage”).

 

6



--------------------------------------------------------------------------------

Commencing effective ******, Seller reserves the right to increase the total
Spot Tonnage by up to ****** tons per semiannual period, subject to two weeks
advance written notice to Buyer. If Seller exercises this option to increase the
Spot Tonnage by up to ****** tons for any semiannual period, the pricing for any
such increased Spot Tonnage will be $****** for any such increased Spot Tonnage
in ******. If Seller does not exercise this option for any one semiannual
period, such option shall expire at the end of such semiannual period.

* As adjusted pursuant to Section 7.8.

The Spot Tonnage shall be added to the monthly coal ordering process set forth
in Section 3.1(b). The price for any Spot Tonnage delivered under this Agreement
shall be as provided in Section 7.8.”

6. Article 4 “ Quality” is hereby amended by deleting the existing Section 4.1
in its entirety and replacing it with the following new Section 4.1:

“4.1 Specifications

The coal supplied under this Agreement shall meet the following guaranteed
specifications, based on As-Received analyses:

 

     

Type Specification

  

Minimum/

Maximum Guarantee

      (a)(i)    For base tonnage       lb. Ash/mmBtu    ****** (Max.) (a)(ii)   
For Spot Tonnage       lb. Ash/mmBtu    ****** (Max.) (b)    Moisture    ******
(Max.) (c)    Volatile Matter    ****** (Max.)    Volatile Matter    ******
(Min.) (d)(i)    For base tonnage       Heating Value in Btu per lb.    ******
(Min.) (d)(ii)    For Spot Tonnage       Heating Value in Btu per lb.    ******
(Min.)

 

7



--------------------------------------------------------------------------------

(e)    Ash Fusion Temperature    ****** (Min.)    (Hemispherical temp. where
height = ****** width under reducing       atmospheric conditioning)   

(f)

   Size Consist       Top Size (Round Screen)    ****** (Max.)    Fines (28-mesh
x 0-mesh)    ****** (Max.)

(g)(i)

   For base tonnage       lb. SO2/mmBtu    ****** (Max.)    lb. SO2/mmBtu   
****** (Min.)

(g)(ii)

   For Spot Tonnage       lb. SO2/mmBtu    ****** (Max.)    lb. SO2/mmBtu   
****** (Min.)

(h)

   Grindability (Typical)    ****** (Min.)    (Hardgrove Grindability Index
[HGI])   

(i)

   General: No additives shall be used to change the natural heating value of
the coal. The coal shall be free of debris, wood, metal, plastic, synthetic fuel
and other foreign material.   

SELLER MAKES NO WARRANTY, EXPRESS OR IMPLIED, AS TO THE MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE OF THE COAL SUPPLIED HEREUNDER, OR AS TO THE
RESULT FROM USE THEREOF. Notwithstanding the disclaimer contained within the
foregoing sentence, Seller shall not be relieved of its obligation to deliver
coal conforming to the specifications set forth in this Section 4.1.”

7. Article 4 “Quality” is hereby amended by deleting the existing Section 4.3 in
its entirety and replacing it with the following new Section 4.3:

“4.3 Adjustments for Quality Variation

The parties recognize that the failure of Seller to meet the heating value, ash,
and sulfur specifications set forth in Section 4.1 may cause Buyer to be unable
to operate the Station without violating certain federal, state, or local
environmental laws, rules, regulations, or ordinances, which violation could
result in Buyer being subject to civil and criminal penalties or enjoined from
operating the coal-fired units at the Station. The parties also recognize that
Seller must meet these specifications in order to ensure proper operation of the
Station’s boilers and coal-handling equipment and to allow full power generation
at the Station. Seller shall therefore use all reasonable means to ensure that
the heating value, ash, and sulfur content of all coal shipped hereunder meet
the specifications set forth in Sections 4.1(a), (d), and (g). The Price for
base tonnage coal as determined under Article 7 and the Spot Price (as defined
below) for Spot Tonnage coal as determined

 

8



--------------------------------------------------------------------------------

in Section 7.8 shall be adjusted as follows for variation in heating value, ash,
and/or sulfur content. Such adjustments shall be cumulative. The monthly
weighted average quality specifications shall be determined and calculated
separately for all base tonnage and Spot Tonnage shipments made under this
Agreement.

(a) For base tonnage received, the Price shall be adjusted in the manner set
forth below to compensate for any difference between the weighted average
heating value of all coal received for each Calendar Month under this Agreement
and ****** Btu/pound. For Spot Tonnage received, the Spot Price, as determined
in Section 7.8, shall be adjusted in the manner set forth below to compensate
for any difference between the weighted average heating value of all coal
received for each Calendar Month under this Agreement and ****** Btu/pound.
Sample calculations for base tonnage Btu adjustments are provided in Annex B.
Calculation of Spot Tonnage Btu adjustments shall be made similarly to the
method set forth in Annex B, except as factored for ****** Btu/pound instead of
****** Btu/pound.

(1) For base tonnage coal received that contains, on a monthly weighted average
basis, a heating value of greater than or equal to ****** Btu/pound, the Price
will be adjusted as follows: The Delivered Cost in effect on the last day of the
month will be multiplied by a fraction, the numerator of which shall be the
As-Received monthly weighted average heating value and the denominator of which
is ******. The difference between the product thus determined and the Delivered
Cost in effect on the last day of the month shall be the premium or reduction
applicable to the Price of such coal.

(2) For Spot Tonnage coal received that contains, on a monthly weighted average
basis, a heating value of greater than or equal to ****** Btu/pound, the Spot
Price will be adjusted as follows: The Spot Tonnage Delivered Cost in effect on
the last day of the month will be multiplied by a fraction, the numerator of
which shall be the As-Received monthly weighted average heating value and the
denominator of which is ******. The difference between the product thus
determined and the Spot Tonnage Delivered Cost in effect on the last day of the
month shall be the premium or reduction applicable to the Spot Price of such
coal.

(3) For base tonnage coal received that contains, on a monthly weighted average
basis, a heating value less than ****** Btu/pound, the Price adjustment shall be
determined in accordance with the method set out in Subparagraph (1) above and
the Price shall be further reduced by ****** percent of the Delivered Cost in
effect on the last day of the month.

(4) For Spot tonnage coal received that contains, on a monthly weighted average
basis, a heating value less than ****** Btu/pound, the Spot Price adjustment
shall be determined in accordance with the method set out in Subparagraph
(2) above and the Spot Price shall be further reduced by ****** percent of the
Spot Tonnage Delivered Cost in effect on the last day of the month.

 

9



--------------------------------------------------------------------------------

(b) For base tonnage coal received that contains, on a monthly weighted average
basis, an ash content of greater than ****** lb. Ash/mmBtu, the Price shall be
adjusted as set forth below in sub-paragraphs (1) and (2). For Spot Tonnage coal
received that contains, on a monthly weighted average basis, an ash content of
greater than ****** lb. Ash/mmBtu, the Spot Price shall be adjusted as set forth
below in sub-paragraphs (3) and (4). To calculate the monthly weighted average
ash content in terms of lb. ash/mmBtu, the following formula shall be used. The
product of the As-Received monthly weighted average ash percentage (expressed to
two significant digits) and ****** shall be divided by the As-Received monthly
weighted average heating value (expressed to the nearest whole integer) to
determine the ash content. The ash content shall be expressed to two significant
digits with 1) the third decimal rounded up when it has a value equal to or
greater than five, or 2) the third decimal rounded to zero when it has a value
less than five.

(1) For base tonnage coal received that contains, on a monthly weighted average
basis, an ash content of greater than ****** lb. Ash/mmBtu, and a heating value
less than ****** Btu/pound, the Price shall be reduced by ****** percent of the
Delivered Cost in effect on the last day of the month.

(2) For base tonnage coal received that contains, on a monthly weighted average
basis, an ash content of greater than ****** lb. Ash/mmBtu and a heating value
equal to or greater than ****** Btu/pound, the Price shall be reduced by the
indicated percentage of the Delivered Cost in effect on the last day of the
month as specified below.

 

Lb. Ash/mmBtu

  

% Reduction

of Delivered Cost

   ******    ****** ******    ****** ******    ****** ******    ****** ******   
****** ****** or greater    ******

(3) For Spot Tonnage coal received that contains, on a monthly weighted average
basis, an ash content of greater than ****** lb. Ash/mmBtu, and a heating value
less than ****** Btu/pound, the Spot Price shall be reduced by ****** percent of
the Delivered Cost in effect on the last day of the month.

(4) For Spot Tonnage coal received that contains, on a monthly weighted average
basis, an ash content of greater than ****** lb. Ash/mmBtu and a heating value
equal to or greater than ****** Btu/pound, the Spot Price shall be reduced by
the indicated percentage of the Delivered Cost in effect on the last day of the
month as specified below.

 

10



--------------------------------------------------------------------------------

Lb. Ash/mmBtu

 

% Reduction of

Delivered Cost

****** or less   ****** ******   ****** ******   ****** ******   ****** ******  
****** ******   ******

(c) For coal received that contains a sulfur content exceeding the limits
specified in Subparagraphs (1), (2), or (3) below, the base tonnage Price and
Spot Tonnage Spot Price shall be adjusted as set forth below.

(1) For (i) base tonnage coal received that contains, on a monthly weighted
average basis, greater than ****** lb. SO2/mmBtu and (ii) Spot Tonnage coal
received under this Agreement that contains, on a monthly weighted average
basis, greater than ****** lb. SO2/mmBtu, the Price for such base tonnage coal
and/or the Spot Price for such Spot Tonnage coal shall be reduced by $****** per
ton for each ****** lb. SO2/mmBtu by which the monthly weighted average exceeds
****** lb. SO2/mmBtu in respect of base tonnage coal and ****** lb. SO2/mmBtu in
respect of Spot Tonnage coal. To calculate the monthly weighted average sulfur
content in terms of lb. SO2/mmBtu, the following formula shall be used. The
product of the As-Received monthly weighted average sulfur percentage (expressed
to two significant digits) and ****** shall be divided by the As-Received
monthly weighted average heating value (expressed to the nearest whole integer)
to determine the sulfur content. The sulfur content shall be expressed to two
significant digits with 1) the third decimal rounded up when it has a value
equal to or greater than five, or 2) the third decimal rounded to zero when it
has a value less than five.

(2) For base tonnage coal received under this Agreement that contains, on a
single Shipment analysis basis from no less than ****** tons, greater than
****** lb. SO2/mmBtu, the Price adjustment shall be determined in accordance
with the method set out in Subparagraph (1) above, if applicable, and the Price
for the coal Shipment represented by that sample shall be further reduced by
$***** per ton. For Spot Tonnage coal received under this Agreement that
contains, on a single Shipment analysis basis from no less than ****** tons,
greater than ****** lb. SO2/mmBtu, the Spot Price adjustment shall be determined
in accordance with the method set out in Subparagraph (1) above, if applicable,
and the Spot Price for the coal Shipment represented by that sample shall be
further reduced by $****** per ton.

(3) For base tonnage coal ordered and received under this Agreement that
contains, on a monthly weighted average basis less than ****** lb. SO2/mmBtu,
the Price shall be reduced by ****** per ton. For Spot Tonnage coal ordered and
received under this Agreement that contains, on a monthly weighted average basis
less than ****** lb. SO2/mmBtu, the Price shall be reduced by ****** per ton.

 

11



--------------------------------------------------------------------------------

(d) The adjustments provided for in Sections 4.3 (a), (b), and (c) are intended
to be adjustments to reflect the increase or decrease in the value of coal
supplied to Buyer according to the heating value, ash, and sulfur content of
that coal. They are not intended to be, nor shall they be construed to be,
either liquidated damages or penalties. Application of these adjustments shall
not be construed to allow a range of specifications different from those
specified in Section 4.1 and shall not prevent Buyer from exercising any other
rights or remedies as provided herein if Seller delivers coal that does not meet
the heating value, ash, or sulfur specifications set forth in Section 4.1.”

8. Section 4.4 “Suspension of Shipments and Cancellation” is hereby amended by
deleting subsection (a) in its entirety and replacing it with the following:

“4.4(a) Shipments of coal under this Agreement may be suspended and/or canceled
in accordance with Sections 4.4 (b), (c), and (d) if coal received hereunder
fails to comply with the following specifications based on the As-Received
analyses:

 

    

Three

Consecutive

Months(1)

  

Monthly(2)

  

2 Analyses Per

30 Consecutive

Day Period(3)

  

Each

Analysis(4)

                       

Vol. Matter %

   —      ******    —      —  

Moisture %

   —      ****** (max.)    —      —  

Ash

           

(ash/mmBtu)

           

(base tonnage coal)

   ****** (max.)    —      ****** (max.)    —  

(Spot Tonnage coal)

   ****** (max.)    —      ****** (max.)    —  

Sulfur

           

(lb.SO2/mmBtu)

           

(base tonnage coal)

   —      ******    —      —  

(Spot Tonnage coal)

   —      ******    —      —  

Grind (HGI)

   ****** (min.)    —      —      —  

Ash Fusion °F

   —      —      —      ****** (min.)

(Hemis.)

           

Heating

           

Value (Btu/lb.)

           

(base tonnage coal)

   ****** (min.)    ****** (min.)    ****** (min.)    —  

(Spot Tonnage coal)

   ****** (min.)    ****** (min.)    ****** (min.)    —   Size    —      —     
—      ******             fines (max.)             (no debris, etc.)

 

12



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

NOTES

(1) The weighted average (weighted by the tons delivered for each month) of the
monthly prorated analyses of coal shipped during any three consecutive Calendar
Months shall not deviate from any of the limits in this column.

(2) The monthly prorated analysis of coal shipped during any Calendar Month
shall not deviate from any of the limits in this column.

(3) No two Proximate Analyses of coal shipped during any 30 consecutive day
period shall deviate from any of the limits in this column.

(4) No one Proximate Analysis or size analysis of coal shipped during any time
period shall deviate from any of the limits in this column.

Compliance with the above specifications, except size, shall be determined by
sampling and analysis in accordance with Section 4.2. Buyer may perform size
analysis once a month or as deemed necessary by Buyer.”

9. Article 7 “Price” is hereby amended by adding the following new Section 7.8:

“Section 7.8 Spot Price.

(a) The per ton base Spot Price for (i) the first ****** tons of Spot Tonnage
delivered by truck to the Station commencing on or after January 1, 2007, and
(ii) any Additional 2007 Spot Tonnage, and the base cost components of such Spot
Price are set forth below.

 

Component

 

% of Spot

Price

 

Per Ton

Component

 

Index

Diesel Fuel   ******%   $ ******   ****** Fixed Portion   ******%   $******  
None Total   ******%   $******  

(b) The per ton base Spot Price for the remaining ****** tons of Spot tonnage
delivered by truck to the Station (after delivery of the initial ****** tons of
Spot Tonnage and excluding any Additional 2007 Spot Tonnage), and the base cost
components of such Spot Price are set forth below.

 

13



--------------------------------------------------------------------------------

Component

  

% of Spot

Price

  

Per Ton

Component

  

Index

        

Diesel Fuel

   ******%    $ ******    ******

Fixed Portion

   ******%    $******    None             

Total

   ******%    $******   

(c) The Diesel Fuel Component of the Spot Prices set forth in Section(s) 7.8(a)
and 7.8(b) shall be subject to quarterly adjustment beginning ******, and on the
first day of each calendar quarter thereafter, based upon the percentage change
in the Lundberg Index referenced in Section(s) 7.8(a) and 7.8(b). The base index
level is ******, as determined by averaging the first indexes published
applicable to each of the months comprising the ****** quarter of ******. The
reference indexes shall be determined by averaging the first indexes published
applicable to each of the months for the months comprising the ****** calendar
quarter immediately preceding the calendar quarter for which a Spot Price
determination is to be made. For example, the average index levels for the
months of ****** and ****** would be used for determining the reference index
for the ****** quarter of ******. Seller shall calculate the Diesel Fuel
adjustment and submit such calculation to Buyer along with its submittal of
Annex C. The Fixed Portion component of the Spot Prices shall not be subject to
adjustment.

(d) The base Spot Prices set forth in Section(s) 7.8(a) and 7.8(b), as adjusted
under the provisions of Section 7.8(c), are also subject to adjustment pursuant
to the provisions of Section 7.5 for Regulatory Changes occurring after ******.

(e) Buyer and Seller agree to enter into good faith negotiations for a
non-binding re-opener for volume and price for Spot Tonnage deliveries to the
Station for a minimum term of no less than ****** years commencing at such time
as a total of ****** tons of Spot Tonnage has been shipped under this Agreement,
which shall be increased by the amount of Additional 2007 Spot Tonnage, if any,
as set forth in Section 3.1 (b) and up to an additional ****** tons for Seller’s
Spot Tonnage increase option, if any, as set forth in Section 3.1(g). Such
negotiations shall begin by no later than ninety (90) days prior to the
anticipated termination date for delivery of the Spot Tonnage as provided for
herein.”

11. Section 9.1 “Force Majeure” is amended hereby by adding a new subsection
(f) which reads in its entirety as follows:

“(f) Nothing herein shall affect the obligation to make-up missed Shipments set
forth in Section 9.1(e), provided, however, in no event shall Seller be
obligated to deliver any Spot Tonnage after ******.”

 

14



--------------------------------------------------------------------------------

12. Existing Agreement

In all other respects, the provisions of the Agreement are hereby ratified and
remain unchanged. This Amendment No. 1 shall not amend, modify or in any way
affect the rights and obligations of the Parties prior to the effective date of
this Amendment No. 1.

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment No. 1 to be
executed by their duly authorized officers and effective as of the Effective
Date.

 

VIRGINIA ELECTRIC

AND POWER COMPANY

  ALLIANCE COAL, LLC By  

/s/ Karla J. Haislip

  By  

/s/ Robert G. Sachse

Name:   Karla J. Haislip   Name:   Robert G. Sachse Title:   Authorized
Representative   Title:   Executive Vice President Date   February 5, 2007  
Date:   February 16, 2007

 

15



--------------------------------------------------------------------------------

EXHIBIT 1

******